Citation Nr: 0639438	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  04-03 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for chronic sinusitis.

2.  Entitlement to a higher initial disability rating for 
laxity of the right knee, status post ligament repair 
surgery, currently evaluated as 10 percent disabling.

3.  Entitlement to a higher initial disability rating for 
degenerative joint disease of the right knee, postoperative, 
currently evaluated as 10 percent disabling.

4.  Entitlement to a higher initial disability rating for 
residuals of a left ankle ligament injury, currently 
evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1982 to August 
2002.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Washington, 
DC.  Jurisdiction of the claims folder was subsequently 
transferred to the RO in Roanoke, Virginia.

The veteran's appeal was previously before the Board in 
October 2005, at which time the Board remanded the case for 
further evidentiary development by the originating agency.  
The case has been returned to the Board for further appellate 
action.

While the case was in remand status, the veteran was granted 
a separate 10 percent rating for scars of the right knee.  
There is no indication that the veteran is seeking appellate 
review with respect to this 10 percent rating.


FINDINGS OF FACT

1.  The veteran's chronic sinusitis has been productive of no 
incapacitating episodes requiring prolonged antibiotic 
treatment and less than three non-incapacitating episodes per 
year.

2.  The degenerative joint disease of the veteran's right 
knee is manifested by limitation of flexion but flexion is 
not limited to less than 45 degrees and extension is full.  

3.  Any lateral instability or recurrent subluxation of the 
veteran's right knee does not more nearly approximate 
moderate than slight, and there is no more than infrequent 
locking of the knee.

4.  The veteran's left ankle disability is manifested by 
limitation of motion that more nearly approximates marked 
than moderate.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable disability 
rating for chronic sinusitis have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 
6511 (2006).

2.  The criteria for a rating in excess of 10 percent for the 
veteran's laxity of the right knee, status post ligament 
repair, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.10, 4.71a, Diagnostic Code 5257 
(2006).

3.  The criteria for a rating in excess of 10 percent for the 
veteran's degenerative joint disease of the right knee have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5258, 5259, 5260, 5261 (2006).

4.  The criteria for an evaluation of 20 percent, but not 
higher, for left ankle disability have been met throughout 
the initial evaluation period. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5270, 5271 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2004), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

In the present case, the veteran was not provided compliant 
notice prior to the initial adjudication of his claim.  He 
was provided with the notice required by the VCAA, by letter 
mailed in August 2006, to include notice that he should 
submit any pertinent evidence in his possession and notice 
with respect to the effective-date element of the claims.  
The Board notes that, even though the letter requested a 
response within 60 days, it also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b) [evidence must be received by the Secretary within 
one year from the date notice is sent].

The Board also notes that all service medical records and 
pertinent VA medical records have been obtained.  In 
addition, the veteran has been afforded appropriate VA 
examinations.  Neither the veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, which could be obtained to substantiate any of the 
claims.  The Board is also unaware of any such outstanding 
evidence.

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claims.  There is no indication in the record or reason to 
believe that any ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non prejudicial to 
the veteran.

Accordingly, the Board will address the merits of the claims.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2006) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disabilities.  

In response to his April 2002 claim for compensation, the 
veteran was afforded a VA examination in August 2002.  

With regard to his right knee, the examiner noted the 
veteran's complaints of constant pain and flare-ups of pain 
in the right knee on prolonged standing and walking up and 
down an incline and on going up and down stairs.  The veteran 
also complained of intermittent swelling of the right knee 
and periodic locking and giving out when he turned a certain 
way.  The examiner also noted that the veteran used a knee 
brace and Motrin when needed.

On physical examination, the right knee showed bony 
enlargement and there was tenderness to palpation along the 
medial joint lines.  Active and passive flexion could be 
performed from 0 to 130 degrees with considerable pain during 
the entire range of flexion with an exacerbation of knee pain 
beyond 100 degrees of flexion.  Extension could be performed 
down to 0 degrees but also slowly.  There was no evidence of 
weakened movement against resistance but the examiner noted 
that it was not possible for him to comment on fatigability 
as repetitive movements of the knee could not be performed 
adequately.  Anterior drawer's test, McMurray's test and test 
for lateral instability were negative.  X-rays of the right 
knee showed evidence of degenerative changes with loose body 
and the examiner diagnosed the veteran with degenerative 
joint disease of the right knee.

With regard to the left ankle, the examiner noted the 
veteran's report of a history of a torn ligament and his 
complaints of intermittent flare-ups of pain under the right 
heel.  The veteran also reported using Motrin for pain when 
needed.  On physical examination, the veteran's left ankle 
showed moderate soft tissue swelling and it was tender to 
palpation.  Active and passive dorsiflexion could be 
performed up to 10 degrees, and active and passive plantar 
flexion could be performed up to 20 degrees.  The examiner 
also noted that movements of the left ankle were also 
performed slowly and in a stiff manner but without any 
evidence of weakened movement against resistance.  X-ray 
results for the left ankle were normal and the examiner 
diagnosed the veteran with a chronic sprain of the left 
ankle.

The August 2002 VA examiner did not discuss the etiology or 
severity of the veteran's sinusitis.  However, the RO granted 
the veteran service connection for the disability based on 
service medical records which show that he was diagnosed and 
treated for sinusitis while in service from 1985 to 2002.

In an August 2002 rating decision, the RO awarded the veteran 
service connection for status post right knee ligament repair 
surgery, with an evaluation of 10 percent; service connection 
for left ankle ligament injury, with a noncompensable 
evaluation; and service connection for chronic sinusitis, 
with a noncompensable evaluation, all effective September 1, 
2002, the day following his discharge from active duty.

In September 2003, the veteran filed a notice of disagreement 
with the RO's August 2002 decision, contending that his right 
knee disability was manifested by more than moderate 
subluxation and lateral instability; that it swelled with any 
prolonged activities; and that he was on daily medication due 
to his knee disability.  The veteran also claimed that with 
regard to his left ankle, he experienced daily pain with 
continuous popping and locking of the ankle; he had limited 
range of motion; and he was taking daily medication for the 
condition.  In addition, the veteran claimed that he 
experienced six to eight episodes of sinusitis per year and 
that he was taking daily medication for that condition as 
well.

In January 2004, the veteran filed a VA Form 9, Substantive 
Appeal to this Board, contending that: (1) he should be given 
a 10 percent evaluation for his left ankle ligament injury 
because his left ankle was deformed and he experienced 
continuous pain and limited range of motion with a popping 
sound when the ankle was rotated; (2) he should be given a 20 
percent evaluation for his right knee disability because 
there was evidence of extreme subluxation that was confirmed 
by an orthopedic surgeon; and (3) he should be given a 10 
percent evaluation for chronic sinusitis because evidence in 
the record showed that he experienced more than two episodes 
per year and antibiotics were given in 60-day intervals with 
two refills and the records indicate that he was placed on 
"Quarters" at least four times a year for sinus infection.

In an April 2005 rating decision, the originating agency 
increased the veteran's disability rating for his left ankle 
ligament injury to 10 percent, effective September 1, 2002, 
and granted him a separate evaluation of 10 percent for 
degenerative joint disease of the right knee, postoperative, 
effective September 1, 2002.

While it would seem that the veteran's claims related to his 
disability rating for his right knee and left ankle 
disabilities, as set forth in his January 2004 Form 9, were 
granted in full, in June 2005, he submitted a statement 
indicating that he wished to continue his appeal with respect 
to these issues.

Pursuant to the Board's October 2005 Remand, the veteran was 
afforded another VA examination in April 2006, to determine 
the severity of his right knee, left ankle and sinusitis 
disabilities.

The examiner noted the veteran's complaints of pain, 
stiffness, locking one to three times a month, constant 
effusion, moderate flare-ups of pain for 1 to 2 days, every 3 
to 4 months, and inflammation.  The veteran reportedly denied 
having any problems with instability, subluxation, or 
dislocation.  The examiner also noted that the veteran 
reported only being able to stand for 15-30 minutes and not 
being able to walk for more than a few yards.  In addition, 
the examiner noted that the veteran exhibited an abnormal 
weight bearing and abnormal shoe wear pattern.

On physical examination of the right knee, there was no 
evidence of instability.  The veteran demonstrated active 
flexion from 0 to 110 degrees, with pain beginning at 50 
degrees and ending at 110 degrees and passive flexion from 0 
to 120 degrees, with pain beginning at 50 degrees and ending 
at 120 degrees.  The examiner indicated that there was 
additional limitation of motion on repetitive use from 0 to 
100 degrees as a result of weakness.  The veteran 
demonstrated active extension from 0 to -10 degrees, with no 
pain, and full passive extension with no pain.  The examiner 
noted that there was no additional limitation of motion for 
extension on repetitive use.  

The examiner also noted that there was crepitation, clicking 
and grinding during movement of the right knee.

On physical examination of the left ankle, the veteran 
demonstrated active dorsiflexion from 0 to 10 degrees, with 
pain beginning at 0 degrees and ending at 10 degrees.  He 
demonstrated passive dorsiflexion from 0 to 20 degrees.  The 
examiner also noted that there was no additional limitation 
of motion on repetitive use.  The veteran demonstrated active 
plantar flexion from 0 to 20 degrees, with pain beginning at 
0 degrees and ending at 20 degrees.  He demonstrated passive 
dorsiflexion from 0 to 30 degrees.  The examiner also noted 
that there was no additional limitation of motion on 
repetitive use.  The examiner also noted that there was no 
instability exhibited but there was evidence of Achilles 
tenderness and varus and valgus were both 10.

With regard to chronic sinusitis, the examiner noted that 
there was evidence of purulent discharge as well as 50 
percent left nasal obstruction and 30 percent right nasal 
obstruction..  The examiner also noted that the veteran 
experienced occasional difficulty breathing through his nose 
and was prescribed Levaquin for 10 days within the previous 6 
months.  However, the examiner also noted that there was no 
history of hospitalization or surgery, no history of 
neoplasm, no evidence of shortness of breath or speech 
impairment and no soft palate abnormality.  The examiner also 
noted that there were no polyps present, no septal deviation, 
no deviation due to trauma, no tissue loss, scarring or 
deformity of the nose, no Wegener's, Granulomatosis or 
Granulomatous infection, and no residuals of an injury to the 
pharynx.


General Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2006).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The evaluation of the same disability under various diagnoses 
is to be avoided.  
38 C.F.R. § 4.14 (2006).  38 C.F.R. § 4.14 does not preclude 
the assignment of separate evaluations for separate and 
distinct symptomatology where none of the symptomatology 
justifying an evaluation under one diagnostic code is 
duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

Right Knee Disability

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate, or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

Traumatic arthritis and osteoarthritis are rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Codes 
5010, 5003.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
When, however, the limitation of motion of the specific 
joint(s) involved is noncompensable under the appropriate 
diagnostic code(s), a 10 percent rating is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees, or a 30 
percent evaluation if flexion is limited 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 
degrees, or a 50 percent evaluation if extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 20 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  
Removal of the semilunar cartilage, if symptomatic, will be 
rated 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5259.

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  
Further, VA General Counsel has held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of he leg) may be assigned for disability of the 
same joint.  VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).

The medical evidence is uniformly negative for the presence 
of recurrent subluxation or instability.  The report of the 
August 2002 VA examination indicates that anterior drawer's 
test, McMurray's test and test for lateral instability were 
negative.  In addition, the April 2006 examination report 
indicates that there was no evidence of instability.  
Accordingly, a disability rating in excess of 10 percent is 
not warranted under Diagnostic Code 5257.

The evidence of record does reflect that the veteran has pain 
on motion and limited motion of the right knee.  As noted 
above, during the August 2002 VA examination, active and 
passive flexion could be performed from 0 to 130 degrees with 
considerable pain during the entire range of flexion with an 
exacerbation of knee pain beyond 100 degrees of flexion and 
extension could be performed down to 0 degrees but also 
slowly.  The report of the April 2006 examination indicates 
that on physical examination of the right knee, the veteran 
demonstrated active flexion from 0 to 110 degrees, with pain 
beginning at 50 degrees and ending at 110 degrees and passive 
flexion from 0 to 120 degrees, with pain beginning at 50 
degrees and ending at 120 degrees.  Neither examiner noted no 
atrophy, current effusion, lack of coordination or evidence 
of weakness or fatigability such as would indicate additional 
functional impairment.  Although the veteran experiences pain 
on extension of his right knee, all of the evidence shows 
that he retains full extension of the knee.  In addition, as 
noted above, none of the medical evidence shows that the 
limitation of flexion of his right knee more nearly 
approximates limitation to 30 degrees than limitation to 45 
degrees.  Therefore, the disability does not warrant a 
separate compensable rating for limitation of extension or 
more than a 10 percent rating for limitation of flexion.  

Although the veteran has complained of locking, no episode of 
locking is documented in the record and effusion was not 
found on either of the VA examinations.  Therefore, the 
disability does not warrant a 20 percent rating under 
Diagnostic Code 5258.  Moreover, it would violate the rule 
against pyramiding to assign a separate 10 percent rating 
under Diagnostic Code 5259 since the impairment contemplated 
by the Diagnostic Code is not separate and distinct from that 
contemplated by Diagnostic Codes 5003 and 5260.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the right knee at 
any time during the initial evaluation period.  In addition, 
the doctrine of reasonable doubt is also inapplicable to this 
claim because the preponderance of the evidence is against 
the claim.

Left Ankle Disability

Moderate limitation of motion of an ankle warrants a 10 
percent evaluation; while marked limitation of motion of an 
ankle warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.

Ankylosis of an ankle warrants a 20 percent evaluation if it 
is in plantar flexion, at less than 30 degrees.  A 30 percent 
evaluation is warranted if the ankylosis is in plantar 
flexion, between 30 and 40 degrees, or in dorsiflexion, 
between 0 and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5270.

The Board has determined that the veteran is entitled to a 20 
percent rating for his left ankle disability throughout the 
initial evaluation period.  In this regard, the Board notes 
that although the veteran is able to plantar flex his left 
ankle to 20 degrees and to dorsiflex his left ankle to 10 
degrees, he experiences pain throughout the range of motion.  
Therefore, the Board is satisfied that the limitation of 
motion more nearly approximates marked than moderate.  The 
veteran clearly retains useful motion of the ankle so a 
rating in excess of 20 percent is not in order under 
Diagnostic Code 5270.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a disability evaluation in excess of 20 percent for 
the left ankle disability.  

Chronic Sinusitis

Under the general rating formula, a noncompensable evaluation 
contemplates sinusitis detected by X-ray only.  A 10 percent 
evaluation is warranted for one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or three to six non- 
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 30 
percent evaluation is warranted when there are three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent evaluation is assigned 
following radical surgery with chronic osteomyelitis or for 
nearly constant sinusitis characterized by headaches, pain 
and tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  A note following this 
section provides that an incapacitating episode of sinusitis 
means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97.

The evidence of record only establishes that the veteran 
experiences purulent discharge; 50 percent left nasal 
obstruction and 30 percent right nasal obstruction; and 
occasional difficulty breathing through his nose (congestion) 
for which he was prescribed Levaquin for 10 days.

There is no objective evidence of record indicating that the 
veteran has experienced any incapacitating episodes of 
sinusitis requiring prolonged antibiotic treatment or three 
to six non-incapacitating episodes per year of sinusitis, 
characterized by headaches, pain and purulent discharge or 
crusting.  Accordingly, the disability does not warrant a 
compensable disability rating under a diagnostic code for 
sinusitis.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for chronic sinusitis.  
In particular, the Board notes that a compensable rating is 
not warranted under Diagnostic Code 6522 because the veteran 
does not have greater than 50 percent obstruction of the 
nasal passages on both sides or complete obstruction on one 
side.  In addition, the doctrine of reasonable doubt is also 
inapplicable to this claim because the preponderance of the 
evidence is against the claim.

Extra-schedular Consideration

Finally, the Board has considered whether this case should be 
forwarded to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalization for any of the disabilities 
and that the manifestations of the disabilities are those 
contemplated by the schedular criteria.  In sum, there is no 
indication that the average industrial impairment from the 
knee or ankle disabilities would be in excess of that 
contemplated by the assigned evaluations or that the average 
industrial impairment from the sinusitis is to a compensable 
degree.  Therefore, the Board has determined that referral of 
this case for extra-schedular consideration is not in order.


ORDER

An increased initial disability rating of 20 percent for 
residuals of a left ankle ligament injury is granted 
throughout the initial evaluation period, subject to the 
criteria applicable to the payment of monetary benefits.

An increased initial disability rating for laxity of the 
right knee, status post ligament repair surgery, is denied.

An increased initial disability rating for degenerative joint 
disease of the right knee, postoperative, is denied.

An initial compensable disability rating for chronic 
sinusitis is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


